Citation Nr: 1506222	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include due to in-service traumatic brain injury.

[The issue of whether the decision declaring the Veteran rehabilitated for purposes of the Vocational Rehabilitation and Employment program under the provisions of Chapter 31, Title 38, of the United States Code, was proper, to include the determination that an additional program for self employment is not warranted for a non-profit business, is addressed in a separate decision.]


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with additional service in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran provided testimony at a videoconference hearing before the undersigned in July 2014.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran did not sustain a head or brain injury in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, to include due to in-service traumatic brain injury, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2009, prior to the initial adjudication of the claim.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records and available and identified post-service treatment records were obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate this claim; the Board is also unaware of any such evidence.  

The Board also acknowledges that the Veteran was not afforded a VA examination in response to his claim for service connection for residuals of an in-service head injury.  The Board finds, however, that an examination is not necessary to decide this claim.  As discussed in greater detail below, there is no competent and credible evidence of record indicating that the Veteran incurred or aggravated a head injury during service, to include traumatic brain injury.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted.  

Accordingly, the Board will address the merits of this claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for residuals of a head injury, which he claimed as in-service traumatic brain injury (TBI).  He contends that he fell and hit his head while on his Persian Gulf tour in January or February 1991 and now experiences residuals, such as dizziness, as a result.  The Veteran indeed served in the Southwest Asia Theater of Operations from December 1990 to June 1991.  He is already service-connected for undiagnosed neurological syndrome with subjective complaints of urinary frequency and urgency, dizziness and periods of not remembering, associated with his Gulf War service.   

The Veteran's service treatment records do not give any indication of an in-service head injury or traumatic brain injury.  There are no clinical notes showing treatment for or a history of becoming unconscious after a fall.  He was treated during his Persian Gulf tour for an injured finger, for which he now is service-connected, but not for any head injury, dizziness or memory trouble.  An April 1991 report documents the finger injury in Saudi Arabia, and notes allergies, dry skin and a dental problem, but makes no mention of residuals of a head injury, to include dizziness or memory loss.  The findings on a May 1991 physical examination, following his Persian Gulf tour, were normal in all areas.  On the Report of Medical History associated with that examination, the Veteran himself reported that he had no history of dizziness or fainting spells, no head injury, no loss of memory, and no periods of unconsciousness.  A periodic examination for the Reserves several years later, in July 1995, also revealed normal findings and the Veteran again reported no history of dizziness or fainting spells, no head injury, and no periods of unconsciousness, although he did at that time reference trouble sleeping, depression, worry, and loss of memory.  The Veteran is now service connected for posttraumatic stress disorder with anxiety and depression.  These records, both during and after his Persian Gulf tour, at no time mention a history of head injury.  

The first mention in the record of a traumatic brain injury following the Veteran's service is found in his March 2009 claim.  He submitted a copy of an April 2004 physician's report discussing abnormal brain MRI and suggested that this is evidence of a traumatic brain injury.  The April 2004 VA physician's neurological assessment summarizes the Veteran's history as including treatment for symptoms such as jaw twitching, difficulty speaking, numbness and tingling, headaches, and dizziness, but also notes the normal neurological findings in various reports, including a normal September 1995 EEG, an unremarkable EMG in July 1995, but abnormal brain MRI in 1995, 2000 and 2003.  A diagnosis of multiple sclerosis was ruled out and neurological examinations were found to be normal.  The physician also noted that the type of brain MRI abnormality seen in the Veteran's scans is relatively common.  The most frequent reason for these MRI findings was noted to be small strokes caused by blockage of tiny deep penetrating blood vessels in the brain.  Patients with a history of high blood pressure and elevated blood lipids are noted to be at risk for this type of stroke.  The physician noted that the Veteran has the typical risk factors for this type of stroke.  Throughout this very thorough historical analysis of the Veteran's symptoms and findings, the physician did not mention any history of head injury and made no mention of any findings indicative of residuals of a head injury.  Again, it was not until 2009 that the Veteran suggested he had a traumatic brain injury.  At the time of this claim, the Veteran did not report any particularity of an in-service head injury.  He simply claimed service connection for traumatic brain injury.  The Board has reviewed the entire body of evidence of record and finds no suggestion of an in-service head injury or current residuals of a head injury or traumatic brain injury.

It was not until the 2014 Board hearing when the Veteran was asked for the basis of his claim that he reported an in-service head injury.  He reported that in January or February 1991 he fell and hit the back of his head after which he was unconscious for a few minutes.  He reported that following a period of unconsciousness, he got back up and carried on and then became dizzy and light headed.  Again, however, in the records close in time to the Veteran's service in the Persian Gulf, he specifically denied periods of unconsciousness and dizziness.  He indicated that he had no history of these symptoms, as well as no history of a head injury, in both May 1991 and July 1995.  Indeed, the Board recognizes the Veteran's hearing testimony.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In this case, the Veteran's 2014 statement related to falling and hitting his head in service is inconsistent with his own reports during service, and inconsistent with the entirety of the post-service record.  Due to this flagrant inconsistency with the historical record, which is well-documented, the Board finds the Veteran's 2014 hearing testimony as to in-service traumatic brain injury to be non-credible.  Furthermore, the Veteran claimed, and neurological findings confirmed, that neurological symptoms such as dizziness are associated with the service-connected undiagnosed illness.  At no time during the development of that claim did the Veteran suggest a history of such symptoms associated with a head injury.  The preponderance of the evidence establishes that the Veteran did not experience any head injury in service, to include the Veteran's own reports of a lack of a history of head injury in both 1991 and 1995.

In sum, the Board finds that the preponderance of the evidence establishes that the claimed in-service head injury did not occur.  Accordingly, service connection for residuals of a head injury, to include a TBI, is not warranted.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


						(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a head injury, to include due to in-service traumatic brain injury, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


